Citation Nr: 0029465	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran served honorably as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States from 
November 1, 1943 to August 31, 1945.  The veteran died on 
August [redacted], 1995, and the appellant, the widow of the veteran, 
seeks service connection for the cause of the veteran's 
death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1999, 
from the Manila, the Republic of the Philippines regional 
office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for the cause of the veteran's 
death.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in August 1995, decades after service, of cardio-
respiratory arrest with an antecedent cause of "COPD 
[chronic obstructive pulmonary disease], emphysematous" and 
an underlying cause of small cell carcinoma. 

2.  At the time of the veteran's death, he was not service-
connected for any disabilities.

3.  COPD, emphysema and small cell carcinoma were not shown 
until many years after service. 

4.  The record contains no competent evidence relating the 
cause of the veteran's death to military service.   


CONCLUSION OF LAW

A disorder incurred in or aggravated by wartime service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An informal claim for dependency and indemnity compensation 
was received in June 1996 in which the appellant claimed that 
the cause of the veteran's death was due to service.  A 
formal claim was received in March 1998 with a copy of the 
marriage certificate showing the date of marriage in May 
1953.  

In July 1998 the RO wrote to the appellant informing her that 
during the veteran's lifetime, he was not service-connected 
for any disability.  The RO described the evidence needed to 
establish service connection for the cause of death.  The 
appellant was requested to furnish pertinent information 
regarding VA and non-VA health care providers who had treated 
the veteran for the conditions of chronic obstructive 
pulmonary disease and small cell carcinoma, from the date of 
the veteran's discharge from service up to the date of his 
death.  Authorization forms for release of records were 
provided to the appellant.  The RO also informed the 
appellant that a statement could be submitted from a health 
care provider who treated or examined the veteran regarding a 
relationship, if any, between the cause of the veteran's 
death and his military service.  The appellant subsequently 
notified the RO that the hospital where the veteran died had 
advised her that the veteran's records had already been sent 
to the RO.  The appellant did not identify any other medical 
care providers or submit other evidence.  

Background

The report of examination at discharge in March 1946 notes 
that the veteran had no significant diseases, wounds or 
injuries; that his lungs were normal; and that a chest X-ray 
was negative. 

The veteran filed an initial claim in September 1974 for 
entitlement to service connection for ulcer disease.  At that 
time, he did not seek service connection for any lung 
disability.  Records received in the development of this 
earlier claim include a statement from his private physician 
who claimed to have treated the veteran in service and after 
service for ulcer disease.  An X-ray report in 1974 shows a 
diagnosis of duodenal ulcer.  

Various lay affidavits were received in the mid-1970s, none 
of which relates that the veteran had any 
pulmonary/respiratory problems during or after service.  

The record reflects that the veteran received VA outpatient 
treatment on various occasions in the early 1980s and that 
the dignosis was peptic ulcer disease. 

The RO secured records from Calamba Doctors' Hospital, which 
show that the veteran was hospitalized for three days in July 
1995.  The admitting diagnosis was small cell carcinoma and 
the final diagnoses were small cell carcinoma, extensive; 
COPD, and emphysema.  The history noted that the veteran had 
come from California where small cell carcinoma had been 
diagnosed.  Bronchial brush cytology and bronchial alveolar 
lavage testing revealed malignant cell features consistent 
with small cell carcinoma.  A chest X-ray revealed left 
pleural effusion and a left hilar mass.  The report of 
physical examination shows he was in respiratory distress but 
not in cardio-distress.  The assessment was small cell 
carcinoma, diagnosed by bronchoscopy.  

A statement dated July 23, 1995, by a doctor at Calamba 
Medical Center notes that since July 15, 1995, the veteran 
was under his medical care for small cell carcinoma.  

The veteran was admitted again to Calamba Doctors' Hospital 
in August 1995, and died the following day.  The admitting 
and final diagnoses were small cell carcinoma, COPD, and 
emphysema.  At the time of admission late at night, the 
veteran complained of difficulty of breathing, which 
apparently had started one day prior to admission.  At first 
it was tolerable, but the difficulty with breathing became 
more severe and he sought treatment at the hospital where he 
was admitted and died several hours later.  

Legal criteria

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for cancer if 
manifested to a degree of 10 percent disabling and for 
pulmonary tuberculosis if manifested to a degree of 10 
percent disabling within three years following the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1999).




Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).  A service 
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1999).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (1999).  

Analysis

The Board is satisfied that all facts pertinent to the claim 
for service connection for the cause of the veteran's death 
have been properly developed.  Further, after examining the 
record, the Board determines that no further assistance to 
the appellant is required, because, as will be explained 
below, there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5107 (effective October 30, 2000).

The appellant contends that the veteran was treated for 
pulmonary tuberculosis and cancer within one year from the 
date of separation from service and that his lung 
cancer/death was related to tuberculosis.  

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the death was caused by a 
disability for which service connection had been established 
at the time of death or for which service connection could 
have 


been established.  Although the appellant contends in her 
substantive appeal that the veteran was treated for pulmonary 
tuberculosis and carcinoma within one year from the date of 
separation from service, she has presented no medical 
evidence supporting that allegation and has not identified 
any medical care provider who could substantiate her claim.  
In fact, there is no medical evidence that the veteran ever 
had pulmonary tuberculosis or that tuberculosis played a role 
in his death.  

The service medical records are negative for any lung 
disorder and there is no competent evidence of small cell 
carcinoma, COPD or emphysema until many years after service.  
Accordingly service connection for lung cancer is not 
warranted on a presumptive basis under 38 C.F.R. § 3.307, 
3.309.  Moreover, there is no competent medical evidence 
which establishes that the veteran's COPD, emphysema, or 
small cell carcinoma was related to service.  The medical 
records received pertain to the veteran's medical treatment 
approximately 50 years after service and are not probative of 
whether the cause of the veteran's death is related to 
service.  Thus, the Board finds that the record is devoid of 
any competent and probative evidence that the diseases shown 
to have caused the veteran's death were incurred in service. 

The appellant, ostensibly untrained in medicine, has offered 
only her own unsupported contentions as to a link between the 
veteran's death and service.  While the appellant is 
certainly competent to testify to observable symptoms of the 
veteran's condition, she is not competent to offer evidence 
that requires medical knowledge or expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
credible medical evidence, the appellant's statements are 
insufficient to support a claim for service connection for 
the cause of the veteran's death.  The appellant's opinion as 
to medical diagnoses or causation does not constitute 
cognizable evidence since these matters amount to a medical 
question and require 


medical evidence.  Thus, lacking any competent evidence to 
support the appellant's claim, there is no benefit of the 
doubt to be afforded the appellant and no basis for service 
connection for the cause of the veteran's death.  See 
38 U.S.C.A. § 5107(b).  

VA complied with its obligation under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete her 
application, but she has not identified any evidence that, if 
obtained, would support her claim.  Thus, the procedural 
requirements of 38 U.S.C.A. § 5103(a) (West 1991) have been 
satisfied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals



 
